Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 18, 2018.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-18-00699-CV

                          PHUOC DANH, Appellant
                                       V.

     JESSICA PEREZ AND GEICO COUNTY MUTUAL INSURANCE
                     COMPANY, Appellees

                   On Appeal from the 281st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-49098

                 MEMORANDUM                     OPINION


      This is an attempted appeal from an order signed July 9, 2018. Generally,
appeals may be taken only from final judgments. Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all pending parties and
claims, the orders remain interlocutory and unappealable until final judgment is
rendered unless a statutory exception applies. Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001).

      On August 23, 2018, appellee Jessica Perez filed a motion to dismiss this
appeal for want of jurisdiction because the order is not final as it does not dispose of
the other party, Geico County Mutual Insurance Company. More than ten days have
passed, and appellant has not filed a response to appellee’s motion.

      The order granting summary judgment in this case is not a final judgment as
it grants Perez’s motion for summary judgment, but does not dispose of the
remaining defendant. No statutory exception applies to this appeal. See Tex. Civ.
Prac. & Rem. Code Ann. § 51.014.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM




Panel consists of Justices Donovan, Wise, and Jewell.




                                           2